           Case 7:17-cv-06678-NSR Document 53 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONY HARRISON,                                                                     9/13/2021

                                  Plaintiff,
                                                                   No. 17-CV-6678 (NSR)
       -against-
                                                                           ORDER
C.O. TRAILOR, et al.,

                               Defendants.


NELSON S. ROMÁN, United States District Judge

       Plaintiff Tony Harrison (“Plaintiff”), an inmate in the New York State Department of

Corrections and Community Supervision, (“DOCCS”), brings this action pursuant to 42 U.S.C.

§ 1983 against various employees of DOCCS (collectively, “Defendants”). On January 7, 2019,

the Court granted Defendants’ motion to dismiss the complaint (ECF No. 20), permitting Plaintiff

to file an amended complaint, which he did on January 23, 2019 (ECF No. 31). A motion to dismiss

the amended complaint was filed on April 6, 2021 (ECF No. 44), which Plaintiff opposed (ECF

No. 46). That motion is still pending and will be decided in due course. In the meantime, Plaintiff

sent the Court a letter requesting a status conference and appointment of pro bono counsel. (ECF

No. 52.)

       Plaintiff’s request is denied without prejudice to renew at a later date. Unlike in criminal

proceedings, the Court does not have the power to obligate attorneys to represent indigent pro se

litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 308-

09 (1989). Instead, pursuant to 28 U.S.C. § 1915 (e)(1), the Court may, at its discretion, order that

the Pro Se Office request an attorney to represent an indigent litigant by placing the matter on a

list circulated to attorneys who are members of the Court’s pro bono panel. See Palacio v. City of


                                                  1
         Case 7:17-cv-06678-NSR Document 53 Filed 09/13/21 Page 2 of 2




New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007). The Second Circuit set forth the standards

governing the appointment of counsel in pro se cases in Hendricks v. Coughlin, 114 F.3d 390, 392

(2d Cir. 1997), Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d. Cir. 1989), and Hodge v. Police

Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). At this early stage of the litigation, where a motion to

dismiss the amended complaint is pending before the Court and no discovery has taken place,

Plaintiff has failed to demonstrate that his position is “likely to be of substance,” Hodge, 802 F.2d

at 61. Therefore, the Court denies Plaintiff’s motion, without prejudice to renew at a later date.

The Court’s opinion on the pending motion to dismiss the amended complaint will address

whether, and if so, how, this case will proceed to discovery.

       The Clerk of Court is kindly directed to mail a copy of this order to pro se Plaintiff at the

address on ECF and to show service on the docket.

       Dated: September 13, 2021

               White Plains, NY




                                                 2
